Citation Nr: 1338304	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right hip arthritis, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for lumbosacral spine arthritis, to include as secondary to a service-connected right knee disability.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right knee medial meniscectomy prior to April 27, 2012.

4.  Entitlement to a rating in excess of 20 percent for residuals of a right knee medial meniscectomy from April 27, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claims of service connection for right hip and low back disabilities and continued the previously assigned 10 percent rating for a right knee disability. 

In December 2011, the Board remanded the case for additional development, to include obtaining additional medical evidence and scheduling a VA examination.  

In September 2012, the Appeals Management Center (AMC) increased the rating for the right knee disability to 20 percent, effective April 27, 2012.  As this rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

After reviewing the claims file, the Board finds that additional development is required before deciding the claims on appeal.

A September 2012 supplemental statement of the case (SSOC) lists among the evidence reviewed treatment records from the Kansas City VA Medical Center (VAMC) dated from September 2006 to July 2012.  These records are not associated with the claims file, including the electronic Virtual VA claims file.  The AOJ should obtain treatment records from the Kansas City VAMC dated from September 2006 to the present and associate them with the claims file.

The Veteran contends that he has right hip and low back disabilities secondary to his service-connected right knee disability.

In April 2012 the Veteran was afforded a VA orthopedic examination to evaluate the current nature of his service-connected right knee disability and to obtain medical opinions regarding his claimed right hip and low back disabilities.  The VA physician opined that it was less likely than not that the claimed right hip and low back disabilities were proximately due to or the result of the Veteran's service-connected right knee disability.  In support of that conclusion, the physician stated that a "decrease in activity that was caused by [the Veteran's] knee condition should not have contributed to the osteoarthritic decline in his hips and lumbar spine."  

Regarding the issue of aggravation of the right hip by the right knee disability, the physician merely cited the findings of September 2006 right hip x-ray and MRI studies.  With respect to the low back disability, the physician indicated that a comparison of an unspecified lumbar spine x-ray with a September 2006 lumbar spine x-ray showed a "slight progression" of lumbar spine degenerative osteoarthritic changes.  The April 2012 medical opinion did not include an opinion as to whether the service-connected right knee disability caused the right hip or low back disabilities, and it did not address private medical evidence dated in August 2009 from the Veteran's surgeon, T. Schmalzried, M.D., indicating that the Veteran's advanced right hip arthritis was "secondary to a pistol grip deformity."  In summary, the April 2012 VA physician did not offer a sufficient medical opinion regarding secondary service connection.  Accordingly, the claims must be remanded to obtain additional medical opinions.

In November 2012, the Veteran's representative submitted new evidence in support of the Veteran's claims for service connection, which consisted of a request by the representative and addressed to a private chiropractor, R. Smith, D.C., for a medical opinion and the medical opinion that Dr. Smith provided, which were both dated in November 2012.  This evidence was not accompanied by a waiver of consideration by the AOJ.  The Board observes that any pertinent evidence submitted by the appellant or his representative must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c) (2013); see Disabled American Veterans  v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).

Because this evidence is relevant to the service connection issues on appeal, a remand is required for the AOJ's initial consideration of the additional evidence received, and for issuance of an SSOC reflecting such consideration.  Id.  Accordingly, the right hip and low back claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Kansas City VAMC dated from September 2006 to the present and associate them with the claims file.

2.  Upon completion of the above, the AOJ should arrange for the Veteran to be scheduled for an orthopedic examination by a clinician with the appropriate expertise to assess the claims for service connection.  The claims folder must be reviewed by the examiner as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right hip or low back disability began in service or is otherwise medically related to military service.

If a right hip or low back disability did not begin in service and is not medically related to military service, the examiner should indicate whether any current right hip or low back disability is at least as likely as not (a 50 percent or greater probability) caused by the Veteran's service-connected right knee disability.  If not caused by the right knee disability, then the examiner should opine whether any current right hip or low back disability has been worsened beyond normal progression (aggravated) by the service-connected right knee disability.  

A complete explanation for each opinion expressed must be provided.  In rendering an opinion regarding the claimed right hip disability, the examiner should consider the August 2009 report from the Veteran's surgeon, T. Schmalzried, M.D., indicating that the Veteran's advanced right hip arthritis was "secondary to a pistol grip deformity."  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that definite opinions with respect to the right hip and low back disabilities can be obtained.)

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in both the physical and Virtual claims file that has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, including the November 2012 opinion from Dr. Smith, and readjudicate the issues of entitlement to service connection for right hip and low back disabilities, to include as secondary to the service-connected right knee disability, and the issues of ratings in excess of 10 and 20 percent prior to and from April 27, 2012, respectively.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

